Exhibit Location Based Technologies Receives Initial Purchase Order for $3M with Trucking Service Provider (Business Wire) - On Tuesday, June 30, 2009, in Anaheim, Calif. Location Based Technologies, Inc. (OTCBB:LBAS), a leading-edge service provider of personal, pet and asset location devices, today announced it has received its first Purchase Order for LoadRack Tracker devices. “By partnering with LoadRack.com™, we have established a cornerstone distribution relationship within the massive trucking and freight monitoring industry while allowing LBT to stay focused on its core competency of locating people, pets, and assets,” said Dave Morse, CEO of Location Based Technologies. “This allows us to leverage a vast vertical market by applying our cutting edge PocketFinder Network™ with a hardware / software application to enhance freight logistics.
